IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

KATHERINE BARTLETT,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-1492

WILLIAM G. BOYD,

      Appellee.

_____________________________/

Opinion filed March 4, 2015.

An appeal from the Circuit Court for Okaloosa County.
William F. Stone, Judge.

John N.C. Ledbetter of Ledbetter & Associates, P.L., Destin, for Appellant.

Bradley P. Herndon of Bradley P. Herndon, P.A., Ft. Walton Beach, and Natasha
Revell of Zalkin Revell PLLC, Santa Rosa Beach, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, BENTON, and MAKAR, JJ., CONCUR.